Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14, 16, 18 and 20-22 are pending in the application. Claims 1-14, 16, 18, 21 and 22 are rejected. Claim 20 is allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3rd, 2022 has been entered.
 
Response to Amendment / Argument
The amendment to the claims filed on November 19th, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the following line was deleted from claim 21 without proper marking:

    PNG
    media_image1.png
    229
    529
    media_image1.png
    Greyscale


	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a 
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Nevertheless, the amendment has been treated on the merit; however, the next amendment should contain the line noted above with strikethrough.
	Applicant does not appear to address the rejection of claims 21 and 22 over MacLeod et al. as presented on page 8 of the action dated September 29th, 2021. Since the art still reads on the instant claims, the rejection is maintained below. 
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16, 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 and R2’, R3 with R3’, R3’’, R4 and R4’…”. The meaning of the phrase with respect to R3, R3’ and R3’’ is unclear. Both claims 1 and 18 refer to the following structure containing R3, R3’ and R3’’:

    PNG
    media_image2.png
    271
    427
    media_image2.png
    Greyscale
.
It is unclear if the provision is reciting that (1) R3 can be combined with either R3’ or R3’’; (2) R3 can be combined with either R3’ or R3’’ or all three can be combined to form a bicyclic ring such as the following:

    PNG
    media_image3.png
    316
    326
    media_image3.png
    Greyscale
; or
(3) R3 can only be combined with both R3’ and R3’’ to yield a type of structure shown above. It is suggested that Applicant delete the reference to R3’’ since R3, R3’ and R3’’ otherwise have the same definitions in claim 1 and the only interpretation that would appear to be clearly supported by the original disclosure is (1) where only two variables are combined to form a ring.
Claims 1-14 and 16 are rejected as indefinite based on the following section of claims 1:

    PNG
    media_image4.png
    186
    666
    media_image4.png
    Greyscale

The limitation of “wherein the … phenyl” lacks antecedent basis since there are three instances of phenyl appearing in this section along with a further instance in the definitions of the R1-R6’ variables and an instance in the paragraph above the copied section above. It is unclear if the reference to phenyl includes each previously recited phenyl or just the instances underlined above. It is suggested that Applicant amend the boxed phrase to recite “wherein the C1 to C12 alkyl, the three previous phenyl,…” since this appears to have been the intended scope. Dependent claims 1-14 and 16 are rejected for the same reason since they do not correct the issue.
Claims 21 and 22 are rejected as indefinite since the following section refers to a variable R3’’ that does not appear in either of the structures:

    PNG
    media_image5.png
    122
    513
    media_image5.png
    Greyscale

For this reason, it is unclear if the reference to R3’’ was a mistake or if the structures depicted are incomplete.




Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

NOTE: The following rejections mainly stem from an independent claim reciting that certain variables can be combined to form a “C5 to C6 heterocycle containing one or more oxygens” where dependent claims at the corresponding positions contain C3 or C4 rings containing two oxygens. The specification does not appear to contain a special definition to indicate that carbon-count should be equated to ring-member count. Furthermore, an amendment to introduce that the corresponding variables can include C3 or C4 rings would likely introduce new matter since it would extend beyond what the original disclosure and examples support. Each ring formed in an example is either –O(CH2)2O- or –O(CH2)3O- where adding a generic claim would not support, for instance, a spirocyclic cyclopropyl ring or spirocyclic tetrahydrofuranyl ring. Absent a clear definition in the specification, the broadest new limitation that would appear to be supported by the original disclosure is that R variables of the pair R# and R#’ can be taken together to form –O(CH2)2O- or –O(CH2)3O-.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing Claim 2 encompasses the following structures:

    PNG
    media_image6.png
    199
    482
    media_image6.png
    Greyscale
.
Parent claim 1 provides for R2 and R2’ (or another corresponding combination) to form “C5 to C6 heterocycle containing one or more oxygens”. Even counting the spirocyclic carbon atom, the rings above would only be C3 or C4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 encompasses the following structure:

    PNG
    media_image7.png
    99
    139
    media_image7.png
    Greyscale
.
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 (and its dependent claim 11) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites the following structures:

    PNG
    media_image8.png
    190
    309
    media_image8.png
    Greyscale
.
Parent claim 1 provides for R2 and R2’ (or another corresponding combination) to form “C5 to C6 heterocycle containing one or more oxygens”. Even counting the spirocyclic carbon atom, the rings above would only be C3 or C4. Claim 11 depends from claim 9 and recites analogous structures as the last four options that have C3 or C4 rings. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing Claim 10 recites the following structure:

    PNG
    media_image9.png
    97
    132
    media_image9.png
    Greyscale
.
Parent claim 1 (from which claim 10 ultimately depends) provides for R5 and R5’ (or R6 and R6’) to form “C5 to C6 heterocycle containing one or more oxygens”. Even counting the spirocyclic carbon atom, the ring above would only be C4. It is further noted that Claim 10 recites that “the Knoevenagel adduct has” the structure above. Parent claim 9 recites various structures where each one contains hydrogen on the same carbon bearing R1 such as the following:

    PNG
    media_image10.png
    96
    126
    media_image10.png
    Greyscale
.
Dependent claim 10, however, is explicitly limiting the structure of “the Knowevenagel adduct” with a structure that does not contain hydrogen at the corresponding position. It appears that claim 10 was intended to limiting the structure of “the γ-allyl Knoevenagel adduct”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further Claim 12 encompasses the following structure:

    PNG
    media_image11.png
    199
    204
    media_image11.png
    Greyscale

Parent claim 1 (from which claim 12 ultimately depends) provides for R5 and R5’ (or R6 and R6’) to form “C5 to C6 heterocycle containing one or more oxygens”. Even counting the spirocyclic carbon atom, the ring above would only be C3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 recites the following structures:

    PNG
    media_image12.png
    278
    546
    media_image12.png
    Greyscale
.
Parent claim 1 provides for R2 and R2’ (or another corresponding combination) to form “C5 to C6 heterocycle containing one or more oxygens”. Even counting the spirocyclic carbon atom, the rings above would only be C3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 recites the following structures:

    PNG
    media_image13.png
    211
    508
    media_image13.png
    Greyscale
.
Parent claim 21 provides for R2 and R2’ (or another corresponding combination) to form “C5 to C6 heterocycle containing one or more oxygens”. Even counting the spirocyclic carbon atom, the rings above would only be C3 or C4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLeod et al. Australian Journal of Chemistry 1990, 43, 1309-1326.
The prior art teaches the following compound on page 1312:

    PNG
    media_image14.png
    213
    233
    media_image14.png
    Greyscale
.
The compound reads on the first and second formulae of claim 21 where x + y is 1, R1 is methyl and each remaining R variable that’s present is hydrogen as well as the second structure of claim 22.

Allowable Subject Matter
Claim 20 is allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626